DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.        	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0174411, hereinafter Xu) in view of Zhou et al. (US 2019/0215896, hereinafter Zhou).
Regarding claim 1, Xu discloses a method of wireless communication performed by a user equipment (UE) (fig.1; Relay UE), comprising:
receiving, from a base station (eNB), a discontinuous reception (DRX) configuration (fig. 8; receiving DRX configuration from Network control terminal/base station) to be used by the UE for cellular communication with the base station, wherein the DRX configuration indicates a DRX cycle that includes an active time (figs.7-8; DRX active time; fig. 10) and an inactive time (para 0115; sleep time of DRX- fig. 8; SL-DRX sleep time);
identifying a time window for sidelink communication with another UE based at least in part on the DRX configuration (para 0083-8400; fig.8; receiving time window for SL-DRX, wherein the window 
	Xu does not explicitly disclose that during the active time, the UE is to monitor a physical downlink control channel (PDCCH) and during the inactive time, the UE is to refrain from monitoring the PDCCH.
	In an analogous art, Zhou discloses that during the active time, the UE is to monitor a physical downlink control channel (PDCCH) and during the inactive time, the UE is to refrain from monitoring the PDCCH (para 0308; 0311; UE monitors PDCCH during active time and suspends monitoring during inactive/sleep time). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s method/device by adding Zhou’s disclosure in order to improve the power consumption of a communication system.
Regarding claim 13, Xu discloses a method of wireless communication performed by a base station (fig.1; eNB), comprising:
transmitting, to a user equipment (UE) (Relay UE), a discontinuous reception (DRX) configuration (fig. 8; receiving DRX configuration from Network control terminal/base station) to be used by the UE for cellular communication with the base station, wherein the DRX configuration indicates a DRX cycle that includes an active time (figs.7-8; DRX active time; fig. 10) and an inactive time (para 0115; sleep time of DRX- fig. 8; SL-DRX sleep time);
identifying a time window for sidelink communication with another UE based at least in part on the DRX configuration (para 0083-8400; fig.8; receiving time window for SL-DRX, wherein the window is based on DRX configuration- DRX active time is SL-DRX sleep time and vice versa); and configuring one or more sidelink resources for the UE in the identified time window (para 0102 and 0111).

	In an analogous art, Zhou discloses that during the active time, the UE is to monitor a physical downlink control channel (PDCCH) and during the inactive time, the UE is to refrain from monitoring the PDCCH (para 0308; 0311; UE monitors PDCCH during active time and suspends monitoring during inactive/sleep time). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s method/device by adding Zhou’s disclosure in order to improve the power consumption of a communication system.
	Regarding claim 20, Xu discloses a user equipment (UE) (fig. 20) for wireless communication, comprising: a memory (902); and one or more processors (901) operatively coupled to the memory (para 0183), the memory and the one or more processors configured to perform the method steps of claim 1 (para 0184).
Regarding claim 30, Xu discloses a base station (820 of fig. 18) for wireless communication, comprising: a memory (822); and one or more processors (821) operatively coupled to the memory, the memory and the one or more processors configured to perform the method steps of claim 13 (para 0169). 
Regarding claims 2 and 21, Xu discloses wherein the one or more sidelink resources are not configured by the base station (para 0045).
	Regarding claims 3 and 22, Xu discloses wherein the one or more sidelink resources are configured by the base station (para 0006-0007).
	Regarding claim 4, Xu discloses wherein a first radio frequency spectrum band is used for the cellular communication with the base station (para 0167 and 0170; multiple frequency bands) 
Regarding claims 5, 15, and 23, Xu discloses wherein the time window is at least one of: included in the active time of the DRX cycle,  a same time period as the active time of the DRX cycle, a portion of the active time of the DRX cycle (para 0108), included in the inactive time of the DRX cycle, a same time period as the inactive time of the DRX cycle, a portion of the inactive time of the DRX cycle, or overlapping with the active time of the DRX cycle and the inactive time of the DRX cycle (para 0107; overlapping the active time and the inactive time).
Regarding claims 6, 16, and 24, Xu discloses wherein the time window occurs once per DRX cycle (para 0102; and 0111).
	Regarding claims 7, 17 and 25, Xu discloses wherein the time window is one of multiple time windows, identified based at least in part on the DRX configuration, that occur per DRX cycle (fig. 8 and 11-13; para 0111 and 0115).
Regarding claims 8, Xu discloses wherein the time window is used for one of:
receiving sidelink communications and not for transmitting sidelink communications (fig. 14-15), transmitting sidelink communications and not for receiving sidelink communications (fig. 14-15), or both transmitting and receiving sidelink communications (fig. 14).
Regarding claims 9, 18 and 26, Xu discloses wherein the DRX configuration indicates at least one of a duration of the time window, a starting boundary of the time window, an ending boundary of the time window (fig. 14-15; para 0129), a number of time windows per DRX cycle, or a combination thereof. 
Regarding claims 10, and 27, Xu discloses wherein identifying the time window for sidelink communication comprises identifying the time window for sidelink communication based at least in part on at least one of the active time or the inactive time (para 0083-0084; based on active time)

Regarding claims 12, 19 and 29, Xu discloses wherein a boundary of the time window for sidelink communication is aligned with a boundary of the active time (fig. 7-8).
	Regarding claim 14, Xu discloses scheduling one or more cellular communications between the UE and the base station outside of the identified time window (para 0083-0084).

Conclusion	
                        3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462